04/15/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 19-0704


JACOB SMITH,

             Petitioner and Appellant,

       v.                                                         ORDER

STATE OF MONTANA,

             Respondent and Appellee.



       Appellant Jacob Smith has filed a motion for a 60-day extension of time within
which to file his reply brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant's reply brief
shall be filed on or before June 18,2021.
       No further extensions will be granted.
       DATED this 13 day of April, 2021.
                                                 For the Court,




                                                              Chief Justice